DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered. Claims 1-23 are presently pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent Application Publication 2018/0043168), hereinafter Kim, in view of Roy et al. (“Ripple II: Faster Communication through Physical Vibration”, Proceedings of the 13th USENIX Symposium on Networked Systems Design and Implementation, March 2016, pp 671-684) [both previously cited], hereinafter Roy.
Regarding claims 1 and 11, Kim teaches a method and a system embedded in human tissue (Kim, Fig. 1) comprising: a motion sensor configured to detect vibrations from a remote device (Kim, ¶[0034], the accelerometer is a motion sensor); a processor coupled to the motion sensor (Kim, ¶[0029]), the motion sensor coupled within a device embedded in human tissue (Kim, ¶[0024-0025]) and configured to: receive signals from the motion sensor (Kim, ¶[0024-0025]); and activate a network connection based on one or more of the signals from the motion sensor (Kim, ¶[0009]). Kim does not teach that the system’s processor is configured to decode data encoded in the vibrations. Roy teaches that data may be encoded in vibrations for communication with an implantable 
Regarding claims 6, 15, and 19, Kim teaches a method, system, and non-transitory medium, comprising: a processor configured to: control an actuator configured to output a vibration (Kim, ¶[0016], the actuator is a vibration  motor; ¶[0028], modulator 216 is a processor, vibration source 218 is the actuator) configured to be received by a device embedded in human tissue (Kim, ¶[0010], implantable medical device detects or receives a vibration signal) to activate a network connection in the device embedded in human tissue (Kim, ¶[0009]); and a network interface configured to activate a network connection in the device embedded in human tissue and receive data from the device embedded in human tissue (Kim, ¶[0009-0011], network interface is in the external device ED, ¶[0026] RF module is a network interface). Kim does not teach that the system’s processor is configured to decode data encoded in the vibrations. Roy teaches that data may be encoded in vibrations for communication with an implantable device (Roy, p. 671 col. 1 last paragraph – col. 2 first paragraph, physical vibrations may be used for intrabody networks, finger ring communicating with smartphone through bone conduction, etc.; p. 681 col. 1 last paragraph – col. 2 first paragraph, a finger ring may be used to pass a vibratory password that is conducted through the bones, p. 682, col. 1 last paragraph – col. 2 first paragraph, vibratory communication may be used to encode information for communication; decoding, p. 679, col. 1 paragraph 1, col. 2 paragraph 1). Roy does not explicitly teach that the data comprises operating instructions to cause the device embedded in human tissue to activate a network  However, since according to Roy the data transmitted may constitute operating keys, authentication information, or even device to device streaming, it would have been obvious to one having ordinary skill in the art that the data may instructions to cause the device embedded in tissue to activate a network interface to send or receive data, because this is a common function that follows, since vibration may pass data just as electronic pulses may pass data. It would have been obvious to one having ordinary skill in the art that the vibration-passed data may be instructions to activate a network interface or send or receive data, because Roy discloses pairing devices and transmitting a URL between them via vibration, which would inherently require activating network interfaces to send and receive data, to accomplish the pairing (Roy, p. 682, col. 1, last paragraph, secure pairing between smart phone or sending a URL). It would further have been obvious to one having ordinary skill in the art that the vibration-passed data may be a software update because if software updates can be transmitted by RF waves in a conventional system, then in a system that communications via vibration instead of by RF waves, it would have been obvious to pass all information, including software updates, through this means. Kim and Roy do not teach a specific data transfer rate. However, the present application does not claim a particular data transfer rate. The claim language regarding vibrations that are configured to transmit data at a data transfer rate sufficient to transmit the operating information does not 
Regarding claims 2, 7, 12, 16, and 20, Kim teaches that the remote device comprises a smartphone (Kim, ¶[0004], ¶[0009]).
Regarding claim 3, 8, 13, 17, and 21, Kim teaches that the network connection comprises one or more of: Bluetooth, Bluetooth Low Energy (BLE), Near Field Communication (NFC), or Wi-Fi (Kim, ¶[0045]).
Regarding claim 4, 9, 14, 18, and 22, Kim teaches that the vibrations comprise encoded data (Kim, ¶[0036], a key is modulated into vibration; the modulation constitutes encoding of the key) and wherein the processor is configured to control the network connection to cause the device embedded in human tissue to transmit stored data based on the encoded data (Kim, ¶[0026], transmit health monitoring information, which is stored in the IMD; it is based on the encoded data because the data is not transmitted unless the security key has been accepted).
Regarding claim 10, Kim teaches that the vibration comprises encoded instructions to activate the device embedded in human tissue (Kim, claim 1, the vibration-based channel verifies communication to activate the RF channel, and activation of the RF channel constitutes activation of the device embedded in human tissue).
Regarding claim 23, Roy teaches that the operating information may be a communications key (Roy, Roy, p. 671, col. 1, Abstract; vibratory passwords may be sent from one device to another, and a password is a communications key). Roy teaches that such data may be used to accomplish secure pairing between devices (Roy, p. 682, col 1 last paragraph - col. 2 paragraph 1, vibration-based secure pairing). It would have been obvious to one having ordinary skill in the art to incorporate Roy’s teaching into Kim’s invention in order to make an additional secure and short range mode of communication between small implantable medical devices.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Roy, further in view of Hunter et al. (US Patent Application Publication 2016/0310077), hereinafter Hunter.
Regarding claim 5, though Kim teaches the use of an implantable pacemaker with the system (Kim, ¶[0025]), and while pacemakers are well known to include algorithms that sense heart rate, Kim does not explicitly teach this sensor. Hunter teaches a system of medical device communication with a wireless interface (Hunter, ¶[0106]) that may include a pacemaker (Hunter, ¶[0068]) and a heart rate sensor (Hunter, ¶[0091], ¶[0190], ¶[0365]). It would have been obvious to one having ordinary skill in the art for the system to further comprise a sensor configured to monitor one or more of: heartrate, blood pressure, blood sugar, or brain activity, in order to ensure that the pacemaker operates correctly by applying pacing pulses when the user has a pathological heart rate.

Response to Arguments
With regard to the applicant’s arguments regarding the bit rate, although the Roy reference teaches a particular bit rate, the applicant’s amendments does not overcome this reference, because the applicant’s limitations regarding bit rate do not specify a particular bit rate or a particular time that it takes to transfer the program information. It is therefore impossible to say that operating information could not be transmitted at the bit rate cited by Roy, that is, around 7.41 Kbps. If a 14.4 kbps modem was sufficient in the 90’s to download a new web browser, then surely 7.41 Kbps is a sufficient data rate to download a relatively simpler set of operating instructions for a body sensor.
With regard to the applicant’s arguments regarding bone conduction, both Roy and Kim deal with transmission of vibrations through human tissue as a method of passing information, and the applicant’s application also claims transmission of vibration through human tissue. If the applicant wishes to exclude the use of Roy or Kim as a reference because they transmit vibrations somehow differently, the applicant should claim a particular frequency not used by Roy or Kim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792